SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Prices Readjustment Rio de Janeiro, November 6, 2014 – Petróleo Brasileiro S.A. – Petrobras announces the price readjustment of Diesel and Gasoline, with effect from November 7, 2014. Petrobras inform the following increase in prices at the refinery gate, which will be in effect beginning midnight, November 7, 2014: Product Increase (*) Gasoline A 3% Diesel 5% (*) Brasil Average The prices of gasoline and diesel to which these readjustments apply do not include federal taxes (CIDE and PIS/Cofins) and state taxes (ICMS). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 6, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
